Citation Nr: 0430262	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post-coronary artery bypass, to include 
as secondary to asbestosis or asbestos exposure.

3.  Entitlement to service connection for left foot and left 
big toe disorders.

4.  Entitlement to service connection for right elbow 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to December 
1949.  The veteran was a member of the U.S. Navy Reserve 
(USNR) from May 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Video Teleconference (VTC) Hearing 
in June 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the VTC and RO hearing testimony are 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran is diagnosed as having chronic obstructive 
pulmonary disease and CAD.

2.  The veteran's assigned duty during his naval service 
aboard ship was fireman.  The service medical records (SMRs) 
reflect no entries for complaints, findings, or treatment 
for, any lung or heart pathology.

3.  The 1949 Report of Medical Examination for Separation 
from Active Service reflects that the lungs and heart were 
rated as normal and chest x-ray was negative.  Blood pressure 
was 118/76.
4.  There is no record of complaints, findings, or treatment 
for, lung or heart pathology within one year of the veteran's 
active service or in the years immediately after his active 
service.  A 1953 Report of Medical Examination For 
Reenlistment in the USNR, and entries in the USNR SMRs of 
1955 and 1956 reflect no notation of abnormalities and 
assessed the veteran as physically qualified for duty.

5.  The evidence of record does not show a definitive 
diagnosis of asbestosis.  Heart disease, to include CAD, 
first manifested decades after the veteran's active service.

6.  The evidence of record does not show asbestosis to have 
been caused or made worse by active military service.

7.  The evidence of record does not show heart disease to 
include CAD, to be caused or made worse by asbestosis.

8.  The SMRs reflect treatment of a laceration of the right 
elbow due to an automobile accident.  There is no complaint 
or finding of other injury or pathology.  The SMRs reflect 
the injury to have healed without complication, and there are 
no subsequent entries as concerns the right elbow.

9.  The SMRs reflect no entries for complaints, findings, or 
treatment for, left foot or left big toe pathology, to 
include as a result of the automobile accident.

10.  The 1949 Report of Medical Examination for Separation 
from Active Service reflects that the spine and extremities, 
feet, and gait, were rated as normal.  There is no record of 
complaints, findings, or treatment for, left foot or left big 
toe pathology in the years immediately after active service.

11.  The evidence of record does not show a right elbow 
disorder, a left foot disorder, or a left big toe disorder, 
to have been caused or made worse by the veteran's active 
service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by military 
service.  Asbestosis is not clinically established.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  CAD was not incurred in or aggravated by active service 
and it may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  A left foot or left big toe disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

4.  A right elbow disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
as concerns the asbestosis claim, and as otherwise described 
below, the VCAA notice is complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in July 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had obtained the veteran's 
VA treatment records and had requested the private treatment 
records from the providers he identified as related to this 
claim.  The letter also informed the veteran that the RO 
would obtain any other private records he identified, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to send information 
describing additional evidence or the evidence itself, which 
the Board construes as reasonably informing him to submit any 
evidence in his possession.

A second VCAA notice letter of November 2003 was provided the 
veteran as concerns his claim for entitlement to service 
connection for the right elbow, left foot, and left big toe 
disorders.  The letter advised the veteran as reflected in 
the letter.

The Board finds that the letter and the November 2003 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel (VAOPGCPREC) 1-2004 
(February 24, 2004); Pelegrini v. Principi, 18 Vet. App. at 
120-21; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the November 2003 VCAA notice letter was 
provided to the veteran after the adverse adjudication of his 
claim, which is contrary to the VCAA requirement that notice 
be provided upon receipt of a substantially complete 
application for benefits and prior to an adjudication.  
38 U.S.C.A. § 5103(a); Pelegrini, 18 Vet. App. at 120-21.  
The Board finds that the veteran was not prejudiced in the 
pursuit of his claims by this procedural oversight, as he was 
already thoroughly informed of the VCAA and the evidence 
required to support a claim for service connection by the 
letter.  Further, the statement of the case (SOC) included 
the complete notice and duty to assist requirements of the 
VCAA and the veteran's case remained under development 
throughout the appeal period.  There is no evidence of the 
SOC having been returned as undelivered.  The veteran did not 
identify any private records during the appeal period other 
than those reflected in the letter.  Thus, the Board finds 
that the timing of the VCAA notice for the veterans right 
elbow, left foot, and left big toe, claims did not prejudice 
the veteran in his pursuit of those claims.  Pelegrini, 18 
Vet. App. at 121-22; See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003); see also Conway v. Principi, 353 F.3d 1369, 1373-74 
(Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and the private treatment records 
identified by the veteran as related to his claims, and 
arranged for an examination.  Neither the veteran nor his 
representative asserts that there is additional evidence 
outstanding which would support his claim or that there is a 
request for assistance which has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c) (2004).

The veteran filed his claims for entitlement to service 
connection in July 2002 and August 2002.  The December 2002 
rating decision, which was issued prior to receipt of the 
veteran's SMRs, denied the claims.  After receipt of his 
SMRs, the veteran's claims were reconsidered, and the January 
2003 rating decision continued the denial.

I.  Asbestosis and CAD.

Factual background.

In his August 2002 statement in support of his claim, the 
veteran related that, during his naval service, he repaired 
ship boilers, which required him to work with asbestos in the 
process of insulating the ship piping.  The veteran further 
related that around 1993 he experienced pain in his right 
lung with shortness of breath.  The veteran related that his 
private pulmonologist, after an examination and review of x-
rays, asked him if he ever worked around asbestosis, and the 
veteran informed him that he did so in the Navy 40 years 
earlier.  The pulmonologist advised the veteran that 
asbestosis pathology could manifest at a much later period.  
The veteran related that he worked in a non-hazardous 
environment as a salesman after his active service.  He 
conceded that he smoked for 10 years but asserted his belief 
that his lung pathology and heart disease are the result of 
his exposure to asbestos during his active service.

The veteran's military personnel records reflect that his 
military occupation specialty was fireman, and that he was 
assigned to the USS Portsmouth and USS Midway during his 
active service.  The RO has also indicated that the veteran 
was as boiler technician in the Naval Reserve.

The SMRs reflect no entries of complaints, findings, or 
treatment for, any lung pathology, to include asbestosis.  A 
July 1948 entry made aboard the USS Portsmouth reflects that 
a chest x-ray was negative.

The December 1949 Report of Medical Examination for 
Separation From Active Service reflects that the veteran's 
lungs and heart were rated as normal, and a chest x-ray was 
negative.  Blood pressure was 118/76.

The May 1953 Report of Medical Examination For Reenlistment, 
USNR, reflects that the veteran's lungs, chest, and heart, 
were rated as normal, and his blood pressure was 124/80.  
Entries in the USNR SMRs of May 1953, March 1955, and 
February 1956, reflect that the veteran was examined and 
found physically qualified for active training duty.  The May 
1953 entry also notes that x-ray facilities were not 
available.  An entry of May 1957 reflects that the veteran 
was not present for a physical examination when his USNR SMRs 
were terminated due to his discharge.

An August 1994 private medical report of B.S., MD, reflects 
the veteran reported shortness of breath since April of that 
year, and that coughing produce yellow sputum.  The veteran 
denied occupational significant exposure to respiratory 
hazards other than his claimed exposure to asbestos during 
his naval service.  Physical examination revealed respiratory 
rate and expiratory time to be normal.  Arterial oxygen 
percent saturation was 95 percent, blood pressure was stable 
at 130/80, and chest was clear to auscultation.  There was no 
audible rhonchi, rales, wheeze, or pleural rub.  Coronary was 
normal rate without gallop or murmur.  Dr. S noted that, 
since April 1994, the veteran had developed increasing 
respiratory difficulties following flu-like syndrome.  The 
chest x-ray showed no diagnostic abnormalities, CT scan of 
the chest was also unremarkable, and pulmonary function tests 
revealed a normal FVC and abnormal FEV1 of 93 - 86 percent.  
The veteran's FEV1/FVC fell within the normal range, and the 
FEF25-75 and 75-85 was diminished with improvement following 
bronchodilator.  The lung subdivision was within normal 
limits as was diffusion capacity.  FVL was normal, except for 
some abnormalities, including flattening of the inspiratory 
portion, which was suggestive of possible extrathoracic upper 
airway obstruction.  Dr. S noted that breathing at low airway 
volume probably was related to obesity.  Dr. S rendered a 
diagnostic impression of possible reactive airway disease and 
possible variable extrathoracic upper airway obstruction.  He 
observed that the veteran's then recent exacerbation since 
April was due to a viral syndrome, and that there was no 
clinical finding of upper airway obstruction.

A March 1997 private report by Dr. S reflects that a CT scan 
and x-ray of the veteran's chest showed no significant 
interstitial lung disease and some scarring in both lungs.  
Physical examination revealed some bibasilar crackles.  Dr. S 
noted the veteran's military service history and observed the 
possibility that the scar tissue may be related to previous 
exposure to asbestos, but the CT showed no clear-cut evidence 
of asbestosis.  Dr. S observed that the veteran's shortness 
of breath was not progressive and he remained stable 
throughout the year and, accordingly, the veteran had always 
been short of breath, even as a youngster.  Dr. S suggested 
yearly follow-ups with chest x-rays due to the veteran's 
reported history of asbestos exposure.

A May 2000 private x-ray report of A.F., MD, reflects that an 
x-ray showed the lungs as hyperexpanded with some scattered 
coarsened reticular densities at the bases most consistent 
with underlying chronic obstructive pulmonary disease, with 
some scattered parenchymal infiltrates.  The findings were 
deemed most consistent with underlying chronic obstructive 
pulmonary disease.  There was no evidence of acute pathology.

Treatment notes of Dr. S reflect that, in June 1998, the 
veteran manifested a few scattered rhonchi at the right base, 
but he was quite stable respiratory-wise.  In July 1999, the 
veteran was status post-angioplasty and stent.  No pulmonary 
symptoms or pathology was noted.  In October 1999, there were 
some bibasilar crackles, with no specific impression or 
diagnosis.  In May 2000, the veteran reported shortness of 
breath and that he had not sought medical treatment while in 
Florida, where he spends winters.  The veteran's chest x-ray 
showed obstructive airway disease and a plump pulmonary 
artery.  Physical examination revealed persistent crackling 
in the right base.  Dr. S recorded an impression of 
obstructive pulmonary disease, exacerbation, and known CAD 
with bypass surgery.

The June 2000 note reflects the veteran presented with 
complaints of shortness of breath and that he was not doing 
well respiratory-wise.  Dr. S questioned the relationship to 
the veteran's heart or lungs, as he manifested no clinical 
stigmata of pulmonary embolic disease.  Physical examination 
of the chest revealed crackles in the right base, which were 
deemed chronic secondary to chronic scar tissue in the right 
base.  There was no gallop or murmur.  Dr. S observed that 
further tests might be indicated to rule out CAD.  Dr. S' 
July 2000 note reflects an impression of obstructive 
pulmonary disease, CAD, and questionable recent heart 
failure.  Physical examination revealed bibasilar crackles 
and swelling of both legs.  Dr. S entered an impression of 
edema and noted, "patient also has asbestosis.  Crackle 
appears to be partly chronic."  Also noted was that an x-ray 
report was pending.

A July 2000 Discharge Summary prepared by R.M., MD, reflects 
the veteran was admitted for cardiac catheterization 
performed in June 2000.  Physical examination of the lungs 
revealed them to be clear to auscultation, with minimal 
decrease at the right base.  The veteran's discharge 
diagnosis was status post-coronary artery bypass graft x 5 
and a secondary diagnoses included CAD and asbestos 
exposure/chronic obstructive pulmonary disease.

A July 2000 chest x-ray report reflects an impression of no 
evidence of active cardiopulmonary disease or significant 
interval change.  An August 2000 report compared an August 
2000 x-ray with the July 2000 x-ray and noted emphysematous 
hyperinflation but otherwise noted no acute change since the 
July x-ray.  An August 2000 CT scan of the lungs was 
interpreted as showing a low probability of pulmonary 
embolism.  Dr. S' November 2000 treatment note reflects the 
veteran reported occasional shortness of breath.  Physical 
examination revealed the chest to be clear on auscultation 
with a few crackles at the right base.  The December 2000 
note addressed only an eye disorder.  The June 2001 treatment 
note reflects that the veteran's chest was clear on 
auscultation.  Bibasilar crackles were unchanged, which was 
attributed to chronic scarring.  Coronary was normal sinus 
rate.

As noted, the veteran winters in Florida and, when there, he 
receives treatment at a VA facility.  An August 2000 VA note 
prepared for establishment of care, reflects that physical 
examination revealed the chest as clear to auscultation 
except for dry crackles at the right base.  The examiner 
noted that old records showed that to be chronic.  S1 and S2 
were regular rate and rhythm.  The impression included CAD 
and chronic obstructive pulmonary disease with asbestosis.

In late September 2000, the veteran was admitted after 
complaints of substernal chest discomfort during the prior 
two days.  He was admitted with a diagnosis of unstable 
angina.  Physical examination revealed the chest to be clear 
to auscultation bilaterally, without evidence for rales, 
rhonchi, or wheezing, but with evidence of mild crackles at 
the right base.  The October 2000 Discharge Summary reflects 
that the discharge diagnoses were, CAD, chest pain, question 
angina, positive stress test, hypertension, chronic 
obstructive pulmonary disease, and hyperlipidemia.

An October 2001 chest x-ray report reflects that an x-ray 
showed no acute chest pathology.

The October 2002 VA examination report reflects that the 
veteran reported how he worked with asbestos in the process 
of repairing pipes aboard ship.  He denied having pulmonary 
symptoms while in active service.  The veteran reported a 
productive cough, and that one flight of stairs can cause 
dyspnea.  He denied chest pain on exertion.  Physically 
examination of the lungs revealed the lungs to have equal 
expansion bilaterally, and they were resonant throughout.  
There were rales at the right base, which are chronic in 
nature.  The heart revealed a normal sinus rhythm, was not 
enlarged, and no murmurs were heard.  The examiner noted 
pulmonary function studies, EKG, and chest x-ray, to be 
within normal limits.  He rendered diagnoses of exposure to 
asbestos-no positive findings on day of examination, CAD 
status post-coronary artery bypass graft, ischemia, normal 
sinus rhythm, and cardiac status slightly compromised.  The 
examiner opined that it is less likely that the veteran's 
exposure to asbestos would be related to his heart condition 
and indicated that literature was reviewed.

A May 2003 VA treatment note reflects that the veteran's 
lungs were clear but with diminished to auscultation.  A June 
2003 VA treatment note reflects that the veteran reported 
pain in the right lower back which is pleuritic and 
recurrent.  The examiner noted that he was worked up at a 
private hospital and it was ruled out.  The examiner opined 
the veteran appeared to manifest bronchial asthma as the 
cause of his wheezing, but his shortness of breath was 
puzzling in light of the normal pulmonary function tests.

An October 2003 private CT scan of the chest report reflects 
that the scan showed no significant pleural calcification or 
mass.  When compared to a March 1997 study, the 
calcifications in the mediastinal nodes had not changed.  
Some progression in the coronary artery calcification was 
noted.

At the September 2003 RO and June 2004 VTC hearings, the 
veteran related the details of the automobile accident during 
his active service.  He related that he injured his elbow, 
foot, and toe.  He also testified as to how he had to work 
with asbestos when insulating pipes and how his lung 
pathology was detected by his private physician.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Cardiovascular disease is one of the 
diseases listed as eligible for presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  When 
making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2004).

The fact that the veteran performed shipboard service does 
not create a presumption of exposure to asbestos.  Dyment v. 
West, 13 Vet. App. 141, 145 (1999).  Service connection for 
asbestos exposure requires a diagnosis of a disease deemed to 
be connected with exposure to asbestos, e.g., asbestosis, 
pleural effusions and fibrosis, pleural plaques, and 
mesothelimoa of pleura or peritoneum, and a nexus with 
military service.  VAOPGCPREC 4-2000 (April 13, 2000).

Although the veteran's military personnel records reflect 
that he was a fireman, they do not confirm or otherwise 
corroborate his report that he in fact worked with asbestos.  
The RO has noted that he was a boiler technician during 
Reserve time.  It is not a matter that has to be finally 
resolved, as even if there were asbestosis exposure, the 
veteran's extensive private and VA medical records reflect no 
concrete diagnosis of asbestosis or active asbestosis related 
disease currently shown.  

The Board notes Dr. S' July 2000 treatment note to the effect 
that the veteran also has asbestosis; the July 2000 Discharge 
Summary which included a diagnosis of chronic obstructive 
pulmonary disease with asbestosis exposure; and, the August 
2000 VA treatment note which listed asbestosis as an 
impression.  The Board notes further, however, that in light 
of the numerous diagnostic tests which revealed no acute lung 
pathology, as well as Dr. S' close monitoring of the veteran 
and his subsequent notes which did not reflect an impression 
of asbestosis, the Board finds that these entries were 
essentially diagnoses or impressions by history.  This 
finding is substantiated by the October 2002 VA examination 
report which reflects that there were no positive findings 
for asbestosis.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

In light of the fact that the evidence does not show the 
veteran to have in fact been exposed to asbestos, and the 
fact that neither asbestosis nor any other asbestos-related 
disease is clinically established, the Board finds that the 
evidence preponderates against a finding of service 
connection for asbestosis.  38 C.F.R. § 3.303 (2004).  In 
view of that finding, additional development is not 
indicated.

As concerns the veteran's CAD, there is no evidence that the 
veteran manifested any heart pathology during his active 
service or within one year of his active service.  His heart 
disease first manifested decades after his military service.  
Thus, there is no evidence that it is related to his active 
service, either directly or on a presumptive basis.  
38 C.F.R. §§ 3.303, 3.309.  Further, in light of the examiner 
at the October 2002 examination opining that there is no 
relationship between the veteran's heart disease and any 
exposure to asbestos, service connection is not indicated on 
that basis even were asbestosis established.

II.  Right elbow, left foot, and big toe.

A June 1948 entry in the SMRs reflects the veteran presented 
with a laceration of the right elbow as a result of an 
automobile accident.  Physical examination revealed a 2 cm 
ulnar bursa laceration of the skin, right elbow.  It was 
sutured and dressed.  The next day, the elbow showed a bruise 
and a laceration over alecranon process, which had been 
repaired.  Ten days later, the sutures were removed and the 
wound noted to be healing well.  An entry a week after the 
sutures were removed reflects the wound was well healed and 
the veteran fit for duty.  There is no reference at all to an 
injury to any other part of the veteran's body.  The SMRs do 
not reflect any entries for any subsequent complaints, 
findings, or treatment for, the right elbow, or any entries 
related to the veteran's left foot or left big toe.

None of the veteran's extensive private treatment records 
reflect any complaints, findings, or treatment for, his right 
elbow, left foot, or left toe.

Analysis.

The legal standard for service connection is set forth in 
Part I and, except for the parts on asbestosis, presumptive 
service connection, and service connection on a secondary 
basis, are incorporated here by reference.  The SMRs show the 
veteran's elbow injury to have been an acute and transitory 
event without any evidence of chronic or continuing 
symptomatology.  There is no evidence of any treatment during 
his active service for his left foot or left toe.  Further, 
there is no evidence of a current disorder or disease of the 
right elbow, left foot, or left big toe.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection, as there is no evidence of a current disorder or 
a nexus with military service.  38 C.F.R. § 3.303 (2004).


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for CAD, status post-
coronary artery bypass, to include as secondary to asbestosis 
or asbestos exposure, is denied.

Entitlement to service connection for left foot and left big 
toe disorders is denied.

Entitlement to service connection for right elbow disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



